DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to arguments and amendments entered on September 26, 2022 for the patent application 16/779,357 originally filed on January 31, 2020. Claims 1, 7, and 13 are amended. Claims 1-18 remain pending. The first office action of March 25, 2022 is fully incorporated by reference into this office action.

Drawings
The replacement sheets for FIGS. 2 and 7 are acknowledged and accepted by the Examiner. Accordingly, the objections to the drawings are withdrawn.

Response to Amendment
Applicant’s amendments to the claims have been noted by the Examiner.
The Applicant has amended claims 1 and 7 to correct grammatical and typographical errors. The objections to the claims are therefore withdrawn.
Applicant’s amendments to the claims are not sufficient to overcome the outstanding 35 USC 112 rejections, for reasons set forth below.
Applicant’s amendments to the claims are not sufficient to overcome the outstanding 35 USC 101 rejections, for reasons set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1-18 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1, and substantially similar limitations in claims 3, 7, 9, 13, and 15, recites the limitation “runners.” The limitation is originally introduced earlier in respective claims 1, 7, or 13. As such, the subsequent limitations are either (1) not following antecedent basis (i.e. “the runners”); or (2) are intended to be new limitations which ambiguously conflict with the previous limitation of respective claims 1, 7, or 13. It is unclear if the runners in “an order of runners” are the same runners as in “a list of runners” recited earlier in the claims. Therefore, claims 1, 3, 7, 9, 13, and 15 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 2-6, 8-12, and 14-18 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to independent claims 1, 7, and 13.
Claim 3, and substantially similar limitations in claims 9 and 15, recites the limitation “an order.” The limitation is originally introduced in respective claims 1, 7, or 13. As such, the subsequent limitations are either (1) not following antecedent basis (i.e. “[[an]] the order”); or (2) are intended to be new limitations which ambiguously conflict with the previous limitation of respective claims 1, 7, or 13. Therefore, claims 3, 9, and 15 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 4, and substantially similar limitations in claims 5, 6, 10-12, and 16-18, recites the limitation “an exchange.” The limitation is originally introduced in respective claims 1, 7, or 13. As such, the subsequent limitations are either (1) not following antecedent basis (i.e. “[[an]] the exchange”); or (2) are intended to be new limitations which ambiguously conflict with the previous limitation of respective claims 1, 7, or 13. Therefore, claims 4-6, 10-12, and 16-18 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 7, and substantially similar limitations in claim 13, recites the limitation “setback distance.” The limitation is originally introduced earlier in respective claims 7 or 13. As such, the subsequent limitations are either (1) not following antecedent basis (i.e. “the setback distance”); or (2) are intended to be new limitations which ambiguously conflict with the previous limitation of respective claims 7 or 13. Therefore, claims 7 and 13 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 8-12 and 14-18 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to independent claims 7 and 13.
Claim 7, and substantially similar limitations in claim 13, recites the limitation “offset.” The limitation is originally introduced earlier in respective claims 7 or 13. As such, the subsequent limitations are either (1) not following antecedent basis (i.e. “the offset”); or (2) are intended to be new limitations which ambiguously conflict with the previous limitation of respective claims 7 or 13. Therefore, claims 7 and 13 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 8-12 and 14-18 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to independent claims 7 and 13.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 1 is directed to “a computer implemented method” (i.e. a process), claim 7 is directed to “a system” (i.e. a machine), and claim 13 is directed to “a nontransitory computer readable medium” (i.e. a machine), hence the claims are directed to one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter). In other words, Step 1 of the subject-matter eligibility analysis is “Yes.”
However, the claims are drawn to an abstract idea of “relay race exchange planning,” either in the form of “certain methods of organizing human activity,” in terms of managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions), or reasonably in the form of “mental processes,” in terms of processes that can be performed in the human mind (including an observation, evaluation, judgement or opinion).
Regardless, the claims are reasonably understood as either “certain methods of organizing human activity” or “mental processes,” which require the following limitations: “receiving data representing a list of runners and corresponding speeds and accelerations; 
generating an order of runners based on the data; 
determining an exchange time and distance for an exchange in a relay race event based on the data and the order of the runners; 
determining a setback distance for an exchange go signal for the exchange based on the exchange time and distance; 
determining an offset into an acceleration zone for the exchange based on the exchange time and distance; and 
providing, for display, the setback distance and the offset for the exchange.” 
These limitations simply describe a process of data gathering and manipulation, which is partially analogous to “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)). Hence, these limitations are akin to an abstract idea which has been identified among non-limiting examples to be an abstract idea. In other words, Step 2A, Prong 1 of the subject-matter eligibility analysis is “Yes.”
Furthermore, the claims do not include additional elements that either alone or in combination are sufficient to claim a practical application because to the extent that, e.g., “a processing device,” “one or more processor,” and “a nontransitory computer readable medium,” are claimed, as these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering) and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use. In other words, the claimed “relay race exchange planning,” is not providing a practical application, thus Step 2A, Prong 2 of the subject-matter eligibility analysis is “No.”
Likewise, the claims do not include additional elements that either alone or in combination are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., “a processing device,” “one or more processor,” and “a nontransitory computer readable medium,” are claimed these are all generic, well-known, and conventional computing elements. As evidence that these are generic, well-known, and conventional computing elements, Applicant’s specification discloses them in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a). Therefore, Step 2B, of the subject-matter eligibility analysis is “No.”
In addition, dependent claims 2-6, 8-12, and 14-18 do not provide a practical application and are insufficient to amount to significantly more than the judicial exception. Additional elements disclosed in the dependent claims, such as “an acceleration measurement device,” “a location measurement device,” “a movement measurement device,” and “a body position measurement device,” are all generic, well-known, and conventional computing elements. Furthermore, these computing elements are not positively recited (only the “data” received from these devices are positively recited). As such, dependent claims 2-6, 8-12, and 14-18 are also rejected under 35 U.S.C. § 101, based on their respective dependencies to independent claims 1, 7, and 13.
Therefore, claims 1-18 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Response to Arguments
The Applicant’s arguments are fully considered, but are not persuasive.

The Applicant respectfully argues that the amended independent claims recite a “very specific and focused practical application of the disclosed subject matter as being technology for improving the performance of baton relay race teams in a track relay race setting by calculating positions and distances via a technique that would not by readily achievable by a mental process.”
The Examiner respectfully disagrees. As claimed, the invention appears to be a processing device that collects information, analyzes the information, and displays certain results of the analysis (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)). The processing device is a generic processing device that may be a computer, mobile phone, or any other conventional processing device. MPEP 2106.04(a)(2)(III)(C) states that a claim that requires a computer may still recite a mental process. In the present case, the claims recite collecting data and performing calculations on the data using a computer to perform the data collection and calculations. Performing data collection and calculations on the data is a mental process. The MPEP is clear that performing a mental process on a generic computer is still a mental process. Furthermore, the claims do not recite any improvements to the functioning of a computer or to any other technology or technical field. The Examiner notes that “the performance of baton relay race teams in a track relay race setting” is not a computer, technology, or technical field.

The Applicant further respectfully argues that the independent claims recite “a display of the calculated go and offset values, which would also not be a step achievable via mental process.”
The Examiner respectfully disagrees. The act of displaying results on a computing device display amounts to insignificant extra-solution activity such as necessary data gathering and outputting (see MPEP 2106.05(g)).

Therefore, the 35 USC 101 rejections are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen Alvesteffer whose telephone number is (571)272-8680. The examiner can normally be reached M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SA/               Examiner, Art Unit 3715                   

/Robert P Bullington, Esq./               Primary Examiner, Art Unit 3715